                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION AT LONDON
                          CIVIL ACTION NO. 6:17-CV-00084-DLB

                                      Filed Electronically

AMANDA HOSKINS, et al.                                                            PLAINTIFFS

VS.

KNOX COUNTY, et al.                                                             DEFENDANTS


              REPLY OF DEFENDANT JASON YORK IN SUPPORT OF
                         MOTION TO BAR CERTAIN
             TESTIMONY OF PLAINTIFFS’ EXPERT CHARLES DRAGO


       Comes Defendant York, by counsel, and respectfully submits this reply in support of his

motion to bar certain testimony by Plaintiffs’ expert Charles Drago.

                                      INTRODUCTION

       Plaintiffs filed this suit against Defendant York and others alleging claims arising out of

the criminal investigation and their prosecution for the murder of Catherine Mills. Charles Drago

is a former law enforcement officer who Plaintiffs have retained to testify on their behalf

regarding police practices. York previously moved to bar certain testimony by Mr. Drago

because some of his opinions are improper. Plaintiffs have since responded in opposition, and

York submits this reply. The general standard that governs whether expert testimony is

admissible is set forth by York’s original motion and is not repeated herein. Additional law is

referenced, however, as applicable to each issue below. A full copy of Mr. Drago’s report with

disclosed opinions is attached as Exhibit A to York’s original motion. See D.E. #228-1. All other




                                                1
cited materials have been previously filed of record during the summary judgment briefing as

part of the Master Exhibit collection. See D.E. #200 (hereinafter “ME”).




                                 ARGUMENTS ON REPLY


I.     To bar opinion or testimony regarding whether York misled the grand jury with
       fabricated misinformation not supported by evidence.


       One of Mr. Drago’s disclosed opinions were directed to York’s grand jury testimony. On

that subject, York moved to bar any expert testimony and opinion because grand jury testimony

cannot be used to support liability based on absolute immunity and privilege under federal and

state law. See Rehberg v. Paulk, 566 U.S. 356, 375 (2012) (holding that a “grand jury witness is

entitled to same immunity as a trial witness”); Bryant v. Kentucky, 490 F.2d 1273, 1274 (6th Cir.

1974) (“Under the law of Kentucky, a witness before a grand jury who provides false testimony

is liable for a criminal action in perjury, but not for any civil action such as malicious

prosecution since testimony in a judicial proceeding is privileged as a matter of public

policy.”)(citing McClarty v. Bickel, 159 S.W. 783 (1913)); see also Smith v. Hodges, 199 S.W.3d

185, 192 (Ky. App. 2005) (describing judicial proceedings privilege for witness testimony in

general under Kentucky law).

       Plaintiffs cite King v. Harwood, 852 F.3d 568, 591 (6th Cir. 2017) to contend “York is

not protected by absolute immunity for his testimony at the grand-jury.” See Pls. Resp., p. 3

(emphasis in original). Controlling precedent, including from King itself, directly refutes

Plaintiffs on this point. King specifically upholds absolute immunity for grand jury testimony

following Rehberg. See 852 F.3d at 584 (“Rehberg made clear that absolute immunity is to be

afforded to all grand-jury witnesses, even law-enforcement officers ….”)(emphasis in original).

                                                2
Treating grand jury testimony as absolutely immune and privileged also required King to

develop a special test to overcome the probable cause presumption that extends to grand jury

indictments, which appears to be the point of confusion here. Rebutting the probable cause

presumption traditionally considered whether the underlying grand jury testimony had included

material omissions or untruths. The privileged nature of grand jury testimony, however,

necessarily foreclosed that kind of grand jury scrutiny to establish liability. King recognized this

resulting tension and resolved the issue by formulating a special liability test based on the law

enforcement officer’s “actions that are prior to, and independent of, his grand-jury testimony.”

Id. at 586.

        Plaintiffs’ reliance on King is accordingly misplaced. King actually reinforces York’s

entitlement to absolute immunity for grand jury testimony under Rehberg and only recognizes

potential liability for actions “independent of” his grand jury participation. Decisions from this

Court consistently treat grand jury testimony as immune and reject it as a source of liability. See

Allen v. Rucker, 304 F.Supp.3d 638, 643 (E.D. Ky. 2018)(“Rucker’s grand-jury testimony is

beside the point because that testimony cannot be the basis for liability.”); Jones v. Clark County,

5:15-CV-337-REW, 2019 WL 637769, at *6 n. 9 (E.D. Ky. Feb. 14, 2019)(“Murray, as any

grand-jury witness, is immune from lability for testimony.”). Expert testimony and opinion based

on York’s grand jury testimony should be correspondingly barred.

        Plaintiffs also argue York’s grand jury testimony could be relevant to punitive damages

or their Kentucky common law malicious prosecution claim. They cite no support, however, for

their alternative argument that grand jury testimony may be admissible for other such purposes.

Controlling authority, moreover, directly refutes them. Rehberg explains how “a trial witness has

absolute immunity with respect to any claim based on the witness’ testimony” within the Section



                                                 3
1983 context. 566 U.S. at 367 (emphasis in original). A judicial proceedings privilege extending

to witness testimony likewise exists under Kentucky law. See Smith v. Hodges, 199 S.W.3d at

192. The Sixth Circuit has further recognized the application of this privilege specifically to the

grand jury setting. See Bryant v. Kentucky, 490 F.2d at 1274. York’s grand jury testimony is

accordingly treated as privileged and inadmissible for all potential purposes in this case under

either federal or state law.

II.     To bar opinion or testimony regarding whether York had probable cause to arrest
        Plaintiffs.

        Plaintiffs do not contest barring testimony and opinion from police practices experts

regarding probable cause.

III.    To bar opinion or testimony regarding whether witness statements were false,
        involuntary, or the result of coercion or inducements.

        Expert testimony may be admissible to testify on generally acceptable police practices.

Portions of Mr. Drago’s disclosed report and opinions, however, appear to credit witness

testimony that their statements were untrue or reach conclusions that the witness statements were

involuntary or unreliable as a result of coercion or inducement. Two examples from Mr. Drago’s

report include indications that Kayla Mills was coerced and that York’s leading questions were

instrumental in eliciting a statement from James Allen Helton. See Drago Report, pp. 8, 18.

Plaintiffs acknowledge Mr. Drago cannot opine on whether the witness statements were true or

false. See Pls. Resp., p. 4 n. 4. Aside from the true-false distinction, however, Plaintiffs vaguely

explain that Mr. Drago relies on witness depositions as the factual basis for his ultimate opinions.

See id. They are correspondingly unclear whether Mr. Drago will rely on allegations of coercion

or inducements to attempt to opine on whether the witness statements were involuntary or

unreliable. On the related issues of involuntariness and unreliability, which Plaintiffs do not



                                                 4
directly reference, the Court should clarify and confirm that Mr. Drago cannot testify or opine on

those subjects, either.

        Indeed, federal precedent has rejected similar expert testimony to suggest a witness

statement was involuntary or unreliable due to coercion. See United States v. Jacques, 784 F.

Supp. 2d 59, 62-63 (D. Mass. 2011)(excluding expert who “proposed to testify that coerced-

compliant false confessions have certain characteristics, that Defendant’s confession shared

those characteristics, and that, therefore, he had ‘substantial basis for concern about the

reliability of the defendant’s confession’”). Federal courts have taken this approach because

treating a statement as involuntary or unreliable “cannot be logically disconnected from the

implicit opinion” that the witness statement must have been false. Id. at 63 (“An opinion that a

defendant’s statement ‘I am guilty’ is unreliable cannot be logically disconnected from the

implicit opinion that the defendant is, in fact, not guilty.”); United States v. Benally, 541 F.3d

990, 995 (10th Cir.2008) (“While [the defendant] emphasizes that Dr. Davis would not have

opined as to whether she believed [the defendant] confessed falsely, with or without the opinion,

the import of her expert testimony would be the same: disregard the confession and credit the

defendant’s testimony that his confession was a lie.”).

        Plaintiffs also cite no case law specifically allowing expert testimony regarding whether

witness statements were involuntary or unreliable. The decisions and quoted passages that

Plaintiffs reference pertain to the admissibility of police practice expert testimony in general.

More on-point federal guidance, such as from Jacques and Benally, indicates Mr. Drago should

be barred from testifying or opining whether witness statements were involuntary or unreliable.

Mr. Drago likewise cannot testify or opine on whether any witness statements were true or false

as Plaintiffs acknowledge.



                                                 5
IV.      To bar opinion or testimony relating to the statement by Kayla Mills to the extent it
         is based on unreliable hearsay information.

         Kayla Mills died in January 2013 while the prosecution against Plaintiffs was pending

and she was never deposed in Plaintiffs’ subsequent civil action against York. Portions of Mr.

Drago’s disclosed report and opinions relating to Mills are based on second-hand hearsay

information from her mother Donna Mills. Expert reliance on hearsay information can be

allowed; however, the hearsay information must be the type reasonably relied upon by experts in

the field. Fed. R. Evid. 703; Mannino v. International Mfg. Co., 650 F.2d 846, 851 (6th Cir.

1981).

         Plaintiffs note Donna Mills was deposed and they contend police practices experts (such

as Mr. Drago as well as York’s expert) can reasonably rely on “deposition transcripts.” See Pls.

Resp., p. 8. Some of Donna Mills’s deposition testimony referenced within Mr. Drago’s report,

however, included conversations between Donna Mills and her daughter Kayla Mills. See Drago

Report, pp. 15-16. Any information supposedly reported by Kayla to her mother Donna is a

second layer of hearsay. Plaintiffs fail to establish their expert can reasonably rely on such

second-layer hearsay information from Kayla to Donna that Donna did not personally witness.

Any testimony or opinions by Mr. Drago that rely, in whole or in part, on second-layer hearsay

information from Kayla Mills must be accordingly barred. The information attributed by Donna

to Kayla was very generalized, never subject to scrutiny, and susceptible to uncritical acceptance

considering the inherently biased mother-daughter relationship.

         Mr. Drago’s report also relies on information from Kayla’s March 2012 interview with

York that Donna Mills partially attended and observed. Plaintiffs characterize this testimony

from Donna Mills as “absolutely reliable.” See Pls. Resp., p. 8. The circumstances, however,

suggest otherwise. York recorded his interview with Kayla Mills and conducted that interview

                                                6
with Kayla’s attorney, Kenneth Boggs, present. Kayla Mills Audio Statement (PL

009650)(conventionally filed as ME 54). Her attorney, who has since died, never substantiated

any inappropriate interview tactics by York. The interactions captured on the recording also are

inconsistent with and do not corroborate the alleged pressuring and fact-feeding that Donna Mills

attributes to York in her deposition testimony. See id. Donna Mills tries to explain the

discrepancy by claiming York turned the recorder on and off during the interview, which Mr.

Drago’s report likewise references. See Drago Report, pp. 16-17. Yet, her explanation that York

turned the recorder on and off first appears in her deposition testimony in this civil lawsuit in

September 2018 long after Boggs had died. By contrast, a report from an earlier August 2016

interview of Donna Mills by one of Plaintiffs’ criminal investigators (while Boggs was still

alive) makes no reference to any allegation of York turning the recorder on and off. See L. Evans

Dep., pp. 274-75 (ME 43). The investigator’s testimony indicated she would have documented

that information if Donna Mills had reported it to her. See id. at 275. Donna Mills’s “absolutely

reliable” description of York’s conduct during the March 2012 interview of Kayla is accordingly

not as reliable as portrayed.

       Plaintiffs also contend the “devastating admissions” by York “corroborate the reliability

of Donna Mills’ testimony.” See Pls. Resp., p. 9. As during summary judgment briefing,

however, Plaintiffs overstate the “understanding” between York and Kayla’s attorney and any

alleged threat from her potential arrest. There was never any binding commitment to Kayla Mills

or her attorney by York regarding whether Kayla would be charged and prosecuted in connection

with the murder investigation. The extent of York’s understanding with her attorney was to

withhold executing an arrest warrant for Mills pending an interview because York’s prior

attempts to speak with her were unsuccessful. See J. York dep., pp. 156-67 (ME 2). Mills



                                               7
received no immunity and there was no agreement to preclude her future arrest or prosecution.

York testified whether he moved forward with her arrest would depend on her level of

involvement. See id., p. 161-62. Mills provided an alibi in addition to the information that

incriminated Taylor. York did not proceed to arrest Mills because he felt she was not involved

based on the new information. See id., p. 31. No legal authority prohibited York from

reconsidering probable cause to charge Mills in light of receiving new information pertaining to

her. York’s testimony accordingly does not corroborate Donna Mills.

V.     To bar opinion or testimony relating to the statements by Joe King, Daniel Wilson,
       and Amber Simpson because expert testimony is not needed to understand the
       issues regarding York’s alleged interactions with them.

       York moved to bar expert testimony and opinions regarding his interactions with Joe

King, Daniel Wilson, and Amber Simpson because specialized police practices knowledge is

unnecessary for the jury to understand the alleged fabrication of evidence involving statements

from those witnesses. Amber Simpson testified York fabricated her statement by feeding her

details while the recorder was off and having her repeat the details in her own words after the

recorder was back on, which York denies. King and Wilson denied making any statements to

York, while York claims he documented information from them but did not record their

statements at their request.

       For these witnesses, the issue between them and York essentially turns on credibility

whether to believe the witnesses regarding how York allegedly fabricated their statements or to

credit York’s version of events of his interaction with them. A jury can otherwise understand that

witness coaching (as alleged by Simpson) or making-up information and attributing it to a

witness (as alleged by King and Wilson) is improper without needing specialized knowledge and

opinion testimony from a police practices expert. Federal courts generally exclude expert



                                                8
testimony when the issues are so clear and within the jury’s understanding as the case is here.

See Sommerfield v. City of Chicago, 254 F.R.D. 317, 329 (N.D. Ill. 2008).

       Plaintiffs attack York for citing only a “single out of circuit case relating to a completely

different issue.” See Pls. Resp., p. 10. Other court decisions, however, commonly apply this

general principle to bar expert police practices testimony regarding whether the use of force was

improper. See, e.g., Pena v. Leombruni, 200 F.3d 1031, 1034 (7th Cir. 1999)(describing use of

deadly force issue was within lay competence because the circumstances that police confronted

were “unambiguously dangerous”); McCloughan v. City of Springfield, 208 F.R.D. 236, 240

(C.D. Ill. 2002)(explaining how “the Court does not believe that a jury needs an expert witness to

tell them that it is improper—under proper police procedure or even common decency—to kick

someone in the head when he is being restrained on the ground.”). Allowing expert testimony on

subject matter that lay jurors can understand merely serves to unduly prejudice the jury and

impermissibly bolster the credibility of the party’s witnesses by having the expert mirror their

preferred version of events. See United States v. Hall, 93 F.3d 1337, 1344 (7th Cir.

1996)(addressing expert testimony that “duplicates the jury’s knowledge” and recommending

“exclusion of the expert testimony to avoid the risk of unduly influencing the jury”); United

States v. Cruz, 981 F.2d 659, 664 (2d Cir. 1992)(requiring experts to address subject matter

“reasonably perceived as beyond the ken of the jury” and explaining how “expert testimony

cannot be used solely to bolster the credibility of the [party’s] fact-witnesses by mirroring their

version of events”).

       Such analogous guidance supports excluding expert testimony and opinion regarding

whether York fabricated statements from Simpson, King, and Wilson because the nature of the

fabrication issue as to each of those witnesses is within the jury’s understanding. The decisions



                                                9
and quoted passages that Plaintiffs reference in opposition are not informative because they

pertain to the admissibility of police practice expert testimony in general. Plaintiffs otherwise

identify no authority that supports admitting expert testimony and opinion on the subjects of

alleged witness-coaching or falsifying witness statements.1

VI.     To bar opinion or testimony relating to the reported identification and/or
        identification procedures relating to Michael Crump.

        Another opinion by Mr. Drago that York moved to excluded related to York allegedly

reporting a positive identification by Michael Crump. York and another KSP trooper visited

Crump to perform a sketch of the male subject that Crump saw near the home of the murder

victim while driving past there on the morning the victim was found dead. Pictures were later

taken of Plaintiff Taylor with a hood over his head similar to the sketch. It is undisputed Crump

subsequently moved out of state. York believed Crump had moved to Oklahoma and he recalled

he may have sent pictures of Taylor to local police to show to Crump, but York never received

confirmation that Crump could positively identify Taylor. See J. York dep., pp. 346-47. Crump’s

testimony indicates he never even interacted with police whem living in Oklahoma or seen

pictures from them while living out of state. See M. Crump dep., pp. 22, 64-65 (ME 20).

        To begin, the contention by Plaintiffs and Mr. Drago that York falsely reported Crump as

positively identifying Taylor lacks foundation and should be barred.2 Crump’s testimony also



1
  Plaintiffs also note York’s expert offers opinions relating to Simpson, King, and Wilson to argue that York cannot
“square away” his motion to exclude Mr. Drago’s testimony and opinions regarding those same witnesses. See Pls.
Resp., pp. 10-11. The overlapping subject matter, however, is merely the result of how the expert disclosure process
is sequenced and completed before pretrial motions are filed and decided by the Court. Plaintiffs’ expert disclosures
were first while York’s expert disclosures were second. The purpose of York’s police practices expert was to rebut
Plaintiffs’ expert without knowing or anticipating what opinions from Plaintiffs’ expert this Court may bar. York
recognizes rebuttal from his expert is unnecessary for any issues that the Court excludes.
2
 Plaintiffs and Mr. Drago indicate York misinformed the grand jury that Crump had positively identified Taylor.
See Drago Report, p. 25. York contends they are misconstruing his grand jury testimony on that point. That issue is
moot, however, because grand jury testimony is privileged and not admissible as explained above. York’s
contemporaneous reports do not otherwise attribute a positive identification to Crump and his preliminary hearing

                                                        10
refutes whether an attempted photo show-up using the pictures of Taylor ever occurred. Expert

testimony and opinion regarding an issue that never materialized should likewise be barred

because it cannot support liability and will only confuse the jury instead of assisting the trier of

fact as to an actionable claim. Yet, Plaintiffs believe an attempted photo show-up is relevant and

can assist the jury by underscoring the efforts York took to allegedly frame them. Even on this

alternative ground, however, Plaintiffs attack on York grossly overreaches. The most York did

was take pictures of Taylor and send them to another law enforcement agency in Oklahoma for

follow-up with Crump. York was not personally involved with any efforts by the Oklahoma law

enforcement agency from that point. Taking pictures of a suspect is not otherwise wrongful and

the other agency could properly use the pictures in an array. Plaintiffs and their expert

accordingly engage in pure speculation whether an improper photo show-up was attempted by an

outside law enforcement agency without York’s involvement. Mr. Drago’s testimony and

opinion on the subject of an attempted identification procedure must be barred because an expert

cannot reasonably rely upon such an attenuated factual foundation.

VII.    To bar opinion or testimony relating to any alleged Brady noncompliance.

        York also moved to exclude testimony and opinion from Mr. Drago regarding whether

York complied with Brady disclosure requirements because expert testimony on this subject

cannot assist the trier of fact inasmuch as Plaintiffs have no Brady claim. Plaintiffs acknowledge

they have no Brady claim but contend the issue is relevant to establishing whether York withheld

evidence from the prosecutor that may have impacted the continuation of their criminal charges

for purposes of their malicious prosecution claims. See Pls. Resp., p. 15. However, whether York

made any alleged “material omissions” already fits within the applicable malicious prosecution


testimony specifically clarified that Crump had not identified Taylor but only provided a description of the male
subject he saw. See York Preliminary Hearing Testimony, pp. 10-11 (ME 66).

                                                       11
framework without needing to inject extraneous expert testimony on the subject of criminal trial

obligations under Brady that will unnecessarily confuse and complicate potential trial issues. See

King v. Harwood, 852 F.3d at 591. It is otherwise for the jury to decide what information, if any,

York withheld from the prosecution and whether that information was material. Expert testimony

from Mr. Drago on these questions would be usurping the role of the jury.



                                             Respectfully Submitted,


                                             s/Derrick T. Wright
                                             L. Scott Miller
                                             Charles D. Cole
                                             Derrick T. Wright
                                             Sturgill, Turner, Barker & Moloney, PLLC
                                             333 W. Vine Street, Suite 1500
                                             Lexington, Kentucky 40507
                                             (859) 255-8581—Telephone
                                             (859) 231-0851—Fax
                                             ccole@sturgillturner.com
                                             dwright@sturgillturner.com
                                             smiller@sturgillturner.com
                                             ATTORNEYS FOR DEFENDANT
                                             JASON YORK


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, and served all counsel of record via the

CM/ECF system:

                                             s/Derrick T. Wright
                                             COUNSEL FOR DEFENDANT
                                             JASON YORK




                                               12
